DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-18, 20, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loprinzo et al. (U.S. 6,123,273).
Regarding claim 1, Loprinzo discloses a gas turbine fuel nozzle, comprising: a housing (22) defining a mixing chamber (N) including a transition zone (final outlet of nozzle), the housing comprising, an interior wall defining a gas distribution channel and having a first wall section (at 34) having a first diameter (at 34), and a second wall section (30) downstream of the first wall section and having a second diameter (at 30) smaller than the first diameter, the first wall section and the second wall section being parallel to a centerline of the fuel nozzle (axis in the direction of flow through 26),  a shoulder (slope where 38 is located) formed between the first wall section and the second wall section 
Regarding claim 8, Loprinzo discloses a dual fuel nozzle, comprising: a gas supply (feeding to channel 36); an interior wall comprising a first wall section having a first diameter (at 34) and a second  wall section downstream of the first wall section and having a second diameter (at 30) smaller than the first diameter, the first wall section and the second wall section being parallel to a centerline of the fuel nozzle (axis in the direction of flow through 26), the interior wall further comprising a shoulder (slope where 38 is formed) formed between first wall section and the second wall section, the shoulder being formed as a ramped surface, and a gas port (38) defined in the ramped surface and displaced from a transition zone (final outlet of nozzle); a housing (22) defining a gas discharge zone (final outlet) to receive gas fuel from the gas port, the gas discharge zone comprising the transition zone; a liquid supply (feeding to channel 26); and a liquid supply channel (26) configured to conduct a liquid into the transition zone.
Regarding claim 16, Loprinzo discloses a dual fuel distribution system, comprising: a gas fuel supply (feeding to channel 36); a housing (22) comprising an interior wall comprising a first wall section having a first diameter (at 34) and a second  wall section downstream of the first wall section and having a second diameter (at 30) smaller than the first diameter, the first wall section and the second wall section being parallel to a centerline of the fuel nozzle (axis in the direction of flow through 26), a shoulder (slope where 38 is formed) formed between first wall section and the second wall section, the shoulder being formed as a ramped surface, and a plurality of gas ports (38) defined in the ramped surface wherein gas from the gas fuel supply is conducted through the plurality of gas ports in a mixing chamber (N); a liquid supply (feeding to channel 26); and a liquid distribution channel (26) defined in the 
Regarding claim 2, the nozzle further comprises a liquid supply (feeding to channel 26).
Regarding claim 3, the liquid supply is configured to conduct a liquid to the transition zone (via 28).
Regarding claims 4, 9, 10, and 20, the liquid is a liquid fuel (Column 3, Lines 54-58).
Regarding claim 11, the shoulder defines a plurality of gas ports (28).
Regarding claim 7 and 13, the gas fuel propagates away from the interior wall (as shown by direction of opening).
Regarding claim 12, the gas penetrates a volume of the gas discharge zone (as seen in the fluid travel path of Fig. 1).
Regarding claims 14 and 17, the gas fuel from the plurality of gas ports and the liquid mix in the transition zone (intended purpose of device).
Regarding claims 15 and 18, the nozzle further comprises an air channel (28) configured to conduct air to the transition zone, wherein air is mixed with the liquid and the gas.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loprinzo.

However, the diameter of a fuel port is inherently a result effective variable, since it is well-known that the diameter of an outlet port directly affects various known outcomes, such as maximum mass-flow rate, dispersion shape of the material discharged, etc.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to have utilized any desired diameter for the fuel port including approximately 0.090 inches to approximately 0.110 inches, since it has been held that discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 223.
Regarding claim 19, Loprinzo discloses having a plurality of gas ports (as stated within applicant’s disclosure), but fails to disclose exactly 12 gas ports.
However, the number of gas ports is inherently a result effective variable, since it is well-known that the number of outlet ports directly affect various known outcomes, such as maximum mass-flow rate, dispersion shape of the material discharged, the dispersion area and concentration of the material discharged, etc.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to have utilized any number of gas ports including 12 gas ports, since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 26, the gas turbine fuel nozzle is formed as described in claim 1, and should perform the result of described in claim 26 equally well.

Response to Arguments
18 September 2020 have been fully considered but they are not persuasive.
The claim language is still broad enough to read on the claim language. Annotated figure is provided to help clarify.

    PNG
    media_image1.png
    639
    628
    media_image1.png
    Greyscale

The wall section at 30 is parallel to a center line of the fuel nozzle and has a smaller diameter, meeting the limitation requirements as currently claimed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET LE whose telephone number is (571)270-1548.  The examiner can normally be reached on Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIET LE/Primary Examiner, Art Unit 3752